 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWest Virginia Newspaper Publishing Company andJoseph Michael Duley, Petitioner and Moun-taineer Newspaper Guild, Local 231, as char-tered by the Newspaper Guild, AFL-CIO-CLC.Case 6-RD-750November 22, 1982DECISION AND CERTIFICATION'OFREPRESENTATIVEBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTERPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered challenges to an electionheld on October 22, 1981,1 and the Hearing Offi-cer's report recommending disposition of the same.The Board has reviewed the record in light of theexceptions and briefs, and hereby adopts the Hear-ing Officer's findings2and recommendations, asmodified herein.3The record shows that the Employer is engagedin the business of newspaper publishing. Includedamong its mailroom employees is the position of in-serter. Most of the inserters regularly work a 15-hour-per-week schedule and are on call for specialprojects.4The rest of the inserters do not have sethours but rather are on call with the right toI The election was conducted pursuant to a Stipulation for Certifica-tion Upon Consent Election. The tally was 46 for, and 33 against, theUnion; there were 20 challenged ballots, a number sufficient to affect theresults of the election.' The Employer and the Union have excepted to various credibilityfindings of the Hearing Officer. It is the established policy of the Boardnot to overrule a Hearing Officer's credibility resolutions unless the clearpreponderance of all of the relevant evidence convinces us that the reso-lutions are incorrect. The Coca-Cola Botling Company of Memphis, 132NLRB 481, 483 (1961); Stretch-Tex Ca, 118 NLRB 1359, 1361 (1957).We find no sufficient basis for disturbing the credibility resolutions in thiscae.* We adopt the Hearing Officer's recommendation to sustain the chal-lenges to the ballots cast by the following: Colin David Kelly, OlenMako, Thomas R. Wolfe, and Mark Riser. We also adopt the HearingOfficer's recommendation to sustain the challenge to the ballot cast byNancy Beck. Even though, as the Employer contends, the evidenceshows that Nancy Beck received holiday pay for working during theLabor Day holiday, we find that the evidence clearly establishes that sheperforms nonbargaining unit work and therefore does not share a com-munity of interest with the appropriate unit.We adopt the Hearing Officer's recommendation to overrule the chal-lenges to ballots cast by the following: Virgil Little, Michael Lorensen,Joseph Duley, Delbert Royce, and Arch Reed. In the absence of excep-tions we also adopt the Hearing Officer's recommendations to overrulethe challenges to the ballots cast by Carl Johnson, Cleo R. Thomas, andRichard Harris.We find it unnecessary to determine the voting eligibility of MorganMayfield because his ballot i no longer determinative. Members Zimmer-man and Hunter adopt the Hearing Officer's recommendation to overrulethe challenge to the ballot cast by Robert Mills, Jr. Member Jenkins findsit unnecessary to determine the voting eligibility of Mills because hisballot is no longer determinative.4The ballots of thee inserters were not challenged.265 NLRB No. 60accept or reject employment. All inserters performthe same work and receive the same contractualwage rate and the same benefits on a pro rata basis.The certified unitsconsists of all full-time and reg-ular part-time mailroom employees, including in-serters. However, the recognition section of themost recent collective-bargaining agreements statesthat the contract covers "all mailroom employees,including inserters."Based on the practice, coverage, and applicationof the contract, the Hearing Officer found that allinserters, *regardless of the number of hoursworked, are included in the unit and are eligible tovote. The Union excepts to the Hearing Officer'sfinding that five challenged "on-call" inserters-David Comely, Don Comely, Tim Pisegna, Mi-chael Rohozan, and Gwathney Smith-are eligibleto vote. For the reasons discussed below, we findthat only David Comely is eligible to vote.It is well-established Board law that the scope ofthe appropriate unit in a decertification election iscoextensive with the existing recognized or certi-fied unit.7As found by the Hearing Officer, theevidence clearly establishes that the parties, bypractice and by coverage and application of thecontract, have included the position of inserters inthe existing unit.However, contrary to the Hearing Officer's find-ing, our inquiry does not end there. We must stilldetermine the voting eligibility of each of the chal-lenged inserters.sThe challenged inserters are "oncall" employees. The Board has held that such em-ployees are eligible to vote if they regularly aver-age 4 hours of work per week in the quarter pre-ceding the election.9Here, the payroll recordsshow that during the preceding quarter DonComely, Tom Pisegna, Michael Rohozan, andGwathney Smith each averaged less than 4 hoursof work per week. David Comely averaged 6.2hours. Therefore, only David Comely is eligible tovote.Accordingly, based on the results of the electionand the fact that the overruled challenges are insuf-s The Union was originally certified in 1973.' This contract expired on December 31, 1980.7 First Mortag Inenveor A Trust d/b/a Cranston Hilton Inn, 230NLRB 186 (1977); Minneapolis Star and Tribune Company, 115 NLRB1300 (1956).Cranston Hilton Inn, supra, Ray Patin Productioa Inc, 121 NLRB1172, 1174 (1958);, contrary to the Employer's contentions, See's CandyShaopr Inc, 231 NLRB 156 (1977), is consistent with this approach. InSee'r the Board found that the scope of the unit for the upcoming decerti-fication election was coextensive with the existing recognized unit andthus included seasonal employees Then, as in Cranston Hilton, the Boardfound that seasonal employees were to be excluded if they did not meetthe appropriate voter eligibility requirement for seasonal employees; i.e.,reasonable expectancy of recall in the foreseeable future.9 V.l.P. Moiers Inc, 232 NLRB 14 (1977);, Dai.son-Paxon Company,185 NLRB 21 (1970). WEST VIRGINIA NEWSPAPERficient in number to affect the election results, wefind that a majority of the valid ballots have beencast for the Union.CERTIFICATION OFREPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast for Mountaineer NewspaperGuild, Local 231, as chartered by the NewspaperGuild, AFL-CIO-CLC, and that, pursuant to Sec-tion 9(a) of the Act, the foregoing labor organiza-tion is the exclusive representative of all the em-ployees in the following appropriate unit for thepurposes of collective bargaining with respect torates of pay, wages, hours of employment, andother terms and conditions of employment:All full-time and regular part-time mailroomemployees, including inserters, all full-time andregular part-time editorial, advertising, circula-tion and maintenance department employees,including proofreaders and the switchboardoperator employed at the West Virginia News-paper Publishing Company, Morgantown,West Virginia plant; excluding all guards, pro-fessional employees and supervisors as definedin the Act.447